Case 6:18-cr-00016-RWS-KNM Document 361 Filed 01/30/19 Page 1 of 1 PageID #: 3169



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION


  UNITED STATES OF AMERICA                   §
     .
  v.                                         §          CRIM. ACTION NO. 6:18CR16

  HEON JONG YOO                              §

                                         ORDER

        The Court ORDERS the Government to file responses to Defendant’s forfeiture-related

  motions docketed at Docket Nos. 289, 342, 346 and 349 by Wednesday, February 6, 2019 at

  12 p.m.

        It is so ORDERED.


        SIGNED this 30th day of January, 2019.



                                                      ____________________________________
                                                      ROBERT W. SCHROEDER III
                                                      UNITED STATES DISTRICT JUDGE
